Case 20-13804-amc                                                                                                                                                                                                        Doc 26                                                                                                       Filed 12/08/20 Entered 12/08/20 14:38:55                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Desc Main
                                                                                                                                                                                                                                                                                                                                      Document     Page 1 of 1
     05-50284-0Mo ntgomery County 13-00-34116-00-8 Raquel H. RoweNorristown Mun icipal Waste Auth ority 214 W. Spruce Street,NorristownPennsy lvania194 0140,8 10.00Norris town Municipal Was te Authority Norristown Mu nicipal Waste Au thority 05-50284-1 05-50284-20 5-50284-305-5 0284-405-50 284- 5HeidelRoweHeidelHeidel, Heir Santino, HeirRowe, Heir Rowe, HeirCharles A. Heidel Sharon Heidel, HeirAnthony Santino, HeirJo seph Rowe, HeirMatthew Rowe, HeirMs.Mr. Mr.Ms. Sir/Madam Sir/Madam Mr.Raquel H. Rowe214 W. Spruce StreetUn known Heirs2 14 W. Spruce Street214 W. Spruce Street214 W. Spruce Street3894 Plum Run Court112 6 S. Hanover Street450 Massachusetts AvenueApt. 51 3Norristow n,,Norristown,Fairfax, Baltimore,Washington,PAPAVAMDDC19 401194 012203 321230-3 756200 01-6209Un known Heirsof Raquel H. Roweof Raquel H. Roweof Raquel H. Ro wesewer fees7,752.05prior to December 31, 20040354-50sewer feesED




                                                                                                                                                  IN THE UNITED STATES BANKRUPTCY COURT
                                                                                                                                                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                                                                                                                                                                                                                                                                                                                                                                                                                                                :                                                                                   CHAPTER 13

Charles A. Heidel, Sr.                                                                                                                                                                                                                                                                                                                                                                                                                                                :
       Debtor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :                                                                                   CASE NO. 20-13804

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      :
                                                                                                                                           REQUEST FOR NOTICES AND SERVICE OF PAPERS
       PLEASE TAKE NOTICE, that the undersigned, as counsel for Norristown Municipal
Waste Authority and Municipality of Norristown, interested parties in the above-captioned
bankruptcy case, hereby requests, pursuant to U.S. Bankruptcy Court Rules 2002 and 9007, and
11 U.S.C. §§ 342 and 1109(b) of the U.S. Bankruptcy Code, that all notices given or required to
be given and all papers served or required to be served in these proceedings be also given to and
served upon:
                                                                                                                                            James R. Wood, Esquire
                                                                                                                                          Portnoff Law Associates, Ltd.
                                                                                                                                         2700 Horizon Drive, Suite 100
                                                                                                                                            King of Prussia, PA 19406
                                                                                                                           Telephone No. (484) 690-9341 Facsimile No. (484) 690-9301
                                                                                                                                           jwood@portnoffonline.com
       PLEASE TAKE FURTHER NOTICE that under 11 U.S.C. § 1109(b) of the U.S.
Bankruptcy Code, this request includes not only notices and papers referred to in the Bankruptcy
Rules specified above, but also includes, without limitation, orders and notices of any
application, motion, petition, pleading, request, hearing, complaint or demand, whether formal or
informal, whether written or oral, and whether transmitted or conveyed by mail, email, hand
delivery, telephone, telegraph, telecopy, facsimile, telex, electronically or otherwise.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PORTNOFF LAW ASSOCIATES, LTD.

                                                                                                                                                                                                                                                                                                                                                                                                                                                          By: /s/ James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                               James R. Wood, Esquire
                                                                                                                                                                                                                                                                                                                                                                                                                                                               2700 Horizon Drive, Suite 100
                                                                                                                                                                                                                                                                                                                                                                                                                                                               King of Prussia, PA 19406
                                                                                                                                                                                                                                                                                                                                                                                                                                                               (484) 690-9341 (telephone)
                                                                                                                                                                                                                                                                                                                                                                                                                                                               (484) 690-9301 (facsimile)
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Attorney for Norristown Municipal Waste
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Authority and Municipality of Norristown
05-50284-0/RFN/kad
